
	
		II
		111th CONGRESS
		1st Session
		S. 893
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish the Office of Imported and Domestic Product
		  Safety in the Department of Commerce and the Product Safety Coordinating
		  Council to improve the management, coordination, promotion, and oversight of
		  food and product safety responsibilities, to improve consumer and business
		  access to food and product safety information, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Imported and Domestic Product
			 Safety Act of 2009.
		2.DefinitionsIn this Act:
			(1)CouncilThe
			 term Council means the Product Safety Coordinating Council
			 established by section 4(a).
			(2)DirectorThe
			 term Director means the Director of Imported and Domestic Product
			 Safety appointed under section 3(b).
			(3)OfficeThe
			 term Office means the Office of Imported and Domestic Product
			 Safety established by section 3(a).
			(4)ProductThe term product means any of
			 the following:
				(A)Food, as defined
			 in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321),
			 including—
					(i)poultry and
			 poultry products, as defined in section 4 of the Poultry Products Inspection
			 Act (21 U.S.C. 453);
					(ii)meat and meat
			 food products, as defined in section 1 of the Federal Meat Inspection Act (21
			 U.S.C. 601); and
					(iii)eggs and egg
			 products, as defined in section 4 of the Egg Products Inspection Act (21 U.S.C.
			 1033).
					(B)A drug, device,
			 cosmetic, dietary supplement, infant formula, and food additive, as such terms
			 are defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321).
				(C)A consumer
			 product, as such term is defined in section 3(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2052).
				(D)A motor vehicle,
			 motor vehicle equipment, and replacement equipment, as such terms are defined
			 in section 30102 of title 49, United States Code.
				(E)A biological
			 product, as such term is defined in section 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)).
				(F)A pesticide, as
			 such term is defined in section 2 of the Federal Insecticide, Fungicide, and
			 Rodenticide Act (7 U.S.C. 136).
				(G)Any other food,
			 consumer product, fishery product, beverage, or tobacco product with respect to
			 which a department or agency that is represented on the Council has
			 jurisdiction.
				3.Office of
			 Imported and Domestic Product Safety; Director
			(a)EstablishmentThere
			 is established in the Department of Commerce an office to be known as the
			 Office of Imported and Domestic Product Safety.
			(b)DirectorThe
			 Director of Imported and Domestic Product Safety shall be the head of the
			 Office. The Director shall be appointed by the President, by and with the
			 advice and consent of the Senate, from among individuals who have—
				(1)not less than 10
			 years of leadership and management experience in the public or private sector;
			 and
				(2)expertise in
			 areas relating to product safety and protection of the public.
				(c)Duties of the
			 DirectorThe Director shall, working with the Council—
				(1)ensure that there
			 is coordination among all departments and agencies that have responsibility for
			 product safety in a manner that—
					(A)protects the
			 health and safety of United States consumers; and
					(B)provides that
			 consumers and businesses have access to product safety information;
					(2)establish
			 policies, objectives, and priorities to improve the management, coordination,
			 promotion, and oversight of all departments and agencies that have
			 responsibility for product safety;
				(3)work with
			 consumer groups, industry, and other interested parties to establish the
			 policies, objectives, and priorities described in paragraph (2);
				(4)improve the
			 www.Recalls.gov Internet website (or successor Federal website) that provides
			 product safety information and recall information for products under different
			 Federal agencies;
				(5)develop and
			 maintain a database that—
					(A)is
			 centralized;
					(B)is user
			 friendly;
					(C)is accessible to
			 the public;
					(D)includes
			 information about all mandatory and voluntary actions taken with respect to
			 product safety by businesses and departments and agencies that have
			 responsibility for product safety, including—
						(i)recalls;
						(ii)advisories;
						(iii)alerts;
						(iv)seizures;
						(v)defect
			 determinations;
						(vi)import bans;
			 and
						(vii)such other
			 actions as the Director considers appropriate; and
						(E)incorporates
			 hyperlinks to databases maintained by the departments and agencies that have
			 responsibility for product safety with respect to the actions described in
			 subparagraph (D);
					(6)develop
			 guidelines for effective and efficient dissemination, by the departments and
			 agencies of members of the Council, of product recall alerts to consumers and
			 businesses, including retailers, the media, and medical professionals;
				(7)promote the
			 development of risk assessment models to assist Federal departments and
			 agencies responsible for the importation and safety of products to better
			 identify and prevent the importation or introduction into commerce of unsafe
			 products;
				(8)promote the
			 development of tracing technology to provide consumers with access to the
			 supply chain history of a product;
				(9)develop
			 guidelines to facilitate information sharing relating to the importation and
			 safety of products among businesses, United States trading partners, and
			 departments and agencies of Federal, State, and local governments;
				(10)develop and
			 maintain a public electronic directory of services to assist consumers and
			 businesses in locating product safety information;
				(11)develop a
			 framework for engaging United States trading partners in efforts to improve
			 product safety, including cooperation and coordination related to safety
			 standards, testing, certification, audits, and inspections before products are
			 shipped to the United States;
				(12)establish an
			 inventory of memoranda of understanding negotiated by Federal departments and
			 agencies with foreign governments related to the importation and safety of
			 products;
				(13)promote
			 coordination among Federal departments and agencies seeking to negotiate new
			 memoranda described in paragraph (11); and
				(14)develop
			 guidelines to ensure that there is a unified effort to protect the health and
			 safety of United States consumers, including—
					(A)simplifying
			 consumer-retailer interaction regarding products identified as unsafe;
					(B)improving product
			 labeling;
					(C)developing
			 comprehensive recordkeeping throughout the production, importation, and
			 distribution of products; and
					(D)increasing public
			 access to information regarding—
						(i)product safety
			 standards, testing, and certification;
						(ii)enforcement of
			 product safety laws; and
						(iii)product-related
			 deaths, injuries, and illness.
						(d)Staff
				(1)In
			 generalThe Director may employ and fix the compensation of such
			 officers and employees as may be necessary to assist the Director in carrying
			 out the duties of the Director set forth by subsection (c).
				(2)Detail of
			 Government employeesThe Director may direct, with the
			 concurrence of the Secretary of a department or head of an agency, the
			 temporary reassignment within the Federal Government of personnel employed by
			 such department or agency on a reimbursable or nonreimbursable basis to the
			 Office.
				(e)SupervisionThe
			 Director shall report to the Secretary of Commerce.
			(f)CompensationSection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following new item:
				
						Director of Imported and Domestic Product Safety,
				  Department of
				  Commerce.
					.
			4.Product Safety
			 Coordinating Council
			(a)EstablishmentThere
			 is established a Product Safety Coordinating Council—
				(1)to improve the
			 management, coordination, promotion, and oversight of product safety
			 responsibilities; and
				(2)to assist the
			 Director in—
					(A)carrying out the
			 functions of the Office set forth by section 3(c);
					(B)developing the
			 strategic plan under section 5; and
					(C)developing the
			 report under section 6.
					(b)Membership
				(1)CompositionThe
			 Council shall consist of the Director and 1 individual designated by each of
			 the following from their respective departments and agencies:
					(A)The Commissioner
			 of Customs and Border Protection of the Department of Homeland Security.
					(B)The Under
			 Secretary for International Trade of the Department of Commerce.
					(C)The United States
			 Trade Representative.
					(D)The Under
			 Secretary for Economic, Energy, and Agricultural Affairs of the Department of
			 State.
					(E)The Under
			 Secretary for Food Safety of the Department of Agriculture.
					(F)The Commissioner
			 of the Food and Drug Administration of the Department of Health and Human
			 Services.
					(G)The Under
			 Secretary for Oceans and Atmosphere of the Department of Commerce.
					(H)The Chairman of
			 the Consumer Product Safety Commission.
					(I)The Administrator
			 of the National Highway Traffic Safety Administration of the Department of
			 Transportation.
					(J)The Administrator
			 of the Environmental Protection Agency.
					(K)The Administrator
			 of the Alcohol and Tobacco Tax and Trade Bureau of the Department of the
			 Treasury.
					(L)The Attorney
			 General.
					(M)The Director of
			 the Centers for Disease Control and Prevention of the Department of Health and
			 Human Services.
					(N)The Chairman of
			 the Federal Trade Commission.
					(O)The Chairman of
			 the United States International Trade Commission.
					(P)The Director of
			 the Office of Management and Budget.
					(Q)Such other
			 officers of the United States as the Director determines necessary to carry out
			 the functions of the Council.
					(2)QualificationsEach
			 individual designated under paragraph (1) shall be selected from among
			 individuals who are—
					(A)involved in
			 product safety and protection of the public from risks to safety; and
					(B)qualified to
			 serve on the Council.
					(c)Department and
			 agency responsibilities
				(1)In
			 generalThe department or agency of each member of the Council
			 shall assist the Director in—
					(A)developing and
			 implementing a unified effort to protect the health and safety of United States
			 consumers;
					(B)ensuring that
			 consumers and businesses have access to product safety information; and
					(C)carrying out the
			 duties of the Director set forth by section 3(c).
					(2)CooperationEach
			 member of the Council shall ensure that the department or agency the member
			 represents—
					(A)provides such
			 assistance, information, and advice as the Director may request;
					(B)complies with
			 information sharing policies, procedures, guidelines, and standards established
			 by the Director; and
					(C)provides adequate
			 resources to support the activities and operations of the Office.
					(d)MeetingsThe
			 Council shall meet not less frequently than monthly at the call of the
			 Director.
			(e)ChairpersonThe
			 Director shall be the chairperson of the Council.
			5.Strategic
			 plan
			(a)Strategic plan
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, and every 2 years thereafter, the Director shall, after consulting
			 with the members of the Council, submit to the President and to Congress a
			 strategic plan.
			(b)Contents of
			 strategic planThe strategic plan submitted under subsection (a)
			 shall contain—
				(1)a detailed
			 description of the goals, objectives, and priorities of the Office and the
			 Council;
				(2)a description of
			 the methods for achieving such goals, objectives, and priorities;
				(3)a description of
			 the performance measures that will be used to monitor results in achieving such
			 goals, objectives, and priorities; and
				(4)an estimate of
			 the resources necessary to achieve such goals, objectives, and priorities, and
			 an estimate of the cost of such resources.
				6.Annual report on
			 product safety
			(a)Annual report
			 requiredNot later than 1 year after the date of the enactment of
			 this Act and November 1 of each calendar year thereafter, the Director shall
			 submit to the President and to Congress a written report on the safety of
			 products.
			(b)Content of
			 reportThe report submitted under subsection (a) shall contain a
			 detailed description of how the duties set forth in section 3(c) are being
			 implemented.
			(c)ConsultationsThe
			 Director shall consult with the members of the Council with respect to the
			 preparation of the report required by subsection (a). Any comments provided by
			 the members of the Council for a report under such subsection shall be
			 submitted to the Director not later than 1 month before the date such report is
			 submitted to Congress. The Director shall submit the report to Congress after
			 taking into account all comments received.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce such sums as may be
			 necessary to carry out the provisions of this Act and the activities of the
			 Office.
		8.Authorization of
			 interagency support for product safety coordinationThe use of interagency funding and other
			 forms of support is authorized by Congress to carry out the functions and
			 activities of the Office and the functions and activities of the
			 Council.
		
